This court being of opinion that the new matter set up in the answer and cross-petition of the defendants below, and the reply thereto, presented an issue of an equitable nature, and properly triable before the determination of the issue tendered by the petition, and the cause, therefore, was triable to the court and not to a jury, and was, therefore, appealable,
It is considered and adjudged that the judgment of the circuit court, dismissing said appeal, be, and the same is, hereby reversed, and said cause is remanded to said circuit court with direction to overrule said motion to dismiss the appeal, and for further proceedings according to law.
Spear, C. J., Spiauck, Price, Jopinson and -'Donapiue, JJ., concur.